Title: From Thomas Jefferson to George Wythe, 16 January 1796
From: Jefferson, Thomas
To: Wythe, George



Th:J. to G. Wythe
Monticello Jan. 16. 96.

  I was so hurried to get ready my collection of printed laws before the departure of the waggon, that I did the work imperfectly. I have since found the laws of 1783. May and Octob. which I should be glad to have added to the end of my 6th. volume. If you can procure a copy of those of 1773. I will pray you to add it to the end of the 5th. volume, and in both cases to make corresponding changes in the middle one of the three printed labels proposed on these volumes. Indeed I would wish the middle label of the Vth. volume to be
  


Fugitive Sheets 1734–1773


and of the VIth. to be

  

Fugitive Sheets 1775–1783


I chuse to bring down the VIth. volume to 1783. that it may terminate at the same period with the Chancellors revisal.
I write you a separate letter which perhaps may lead to the preservation of these laws. Perhaps your friend Mr. Taylor, of whom I hear so many good and clever things, may think this business worthy his patronage. Adieu affectionately.
